          Case 1:19-cv-01079-LY Document 248 Filed 10/23/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION                      J        2      £




MILLICENT R. BARASCH,                        §
INDIVIDUALLY AND ON BEHALF OF                §
THOSE SIMILARLY SITUATED,                    §
                                             §
                      PLAINTIFF,             §
                                             §
V.                                           §      CAUSE NO. 1:19-CV-1079-LY
                                             §
GPB CAPITAL HOLDiNGS, LLC, ET AL., §
                                             §
                      DEFENDANTS.            §


                                   SCHEDULING ORDER

       This is a class action lawsuit involving many parties, including more than 30 Defendants.

A related class action, Kinnie Ma individual Retirement Account v. Ascendant Capital, LLC, et al.,

Cause Number 1:1 9-CV- 105 0-LY, has more than 80 Defendants. The court held a video conference

with the parties in both cases on September 23, 2020. Following the conference, the court ordered

the parties to meet and confer and propose to the court a joint scheduling order (Doc. No. 242).

The parties proposed a scheduling order on October 16, 2020 (Doc. No. 247).             The court,

having considered the matters discussed at the video conference and reviewed the proposed

scheduling order, now ORDERS the following:

1.   The stay of all proceedings entered on August 21, 2020 is LIFTED (Doe. No. 231).

2.   Defendant EisnerAmper's Motion to Dismiss under Rule 12(b)(2) and the Doctrine of

     Forum Non Conveniens (Doe. No. 205) is DISMISSED WITHOUT PREJUDICE.

3.   All other pending motions to dismiss are deemed WITHDRAWN at the request of the parties

     (Doe. Nos. 201-204, 206-214).
           Case 1:19-cv-01079-LY Document 248 Filed 10/23/20 Page 2 of 2




4.   On or before November 9, 2020, Plaintiff shall file an amended complaint specifically

     identifying by name each party that Plaintiff is suing.

5.   On or before December 21, 2020, each Defendant shall answer or otherwise respond to the

     amended complaint. The parties will confer in good faith about the filing ofjoint motions and

     omnibus responses thereto, including the filing of a single appendix. Further, the title of any

     motion to dismiss shall identify each:

     a.   defendant joining in the motion; and

     b.   ground for dismissal, such as "under Rule 12(b)(l)" or "under Rule l2(b)(6)."

6.   Plaintiff may respond to any motion to dismiss on or before February 12, 2020

7.   A Defendant may reply to any response from Plaintiff on or before March 12, 2020.

          SIGNED   thiday             of October, 2020.




                                                               TEDSTA ESDI      RICTJUDGE




                                                   2
